Case 2:12-cr-14065-JEM Document 258 Entered on FLSD Docket 08/04/2021 Page 1 of 2



                             U N ITED STA TES D ISTRICT COU RT
                             SOU TH ERN D ISTRICT O F FLORID A
                          CASE N O.IZ-I4O6S-CR-M ARTINEZ/M AYNARD

   U N ITED STA TES O F A M EM CA

          Plaintiff,
   VS.

   SAM TANNA RODERICK BURGESS,

          D efendant.


         O R D ER AD OPTIN G M A G ISTR ATE'S REPO R T AN D RE C OM M EN D A TIO N
                   ON ADM ISSIONS TO VIOLATJON NUM BERS 1 AND 2
          TH IS C AU SE caine beforethe Courtuppn the Petition forW arrantor Sum m ons for

   OffenderUnderSupervision(Gspetition'')(DE:2491beforeaM agistrateJudge.
          TH E M ATTER wasconvened kiavideoconferenceon theZoom platform before
   M agistrate Judge Shaniek M .M aynardon July 16,2021and aReportand Recom mendation was
   filed,EDE:2571,recommendingthattheDefendantbefoundtohaveviolatedhissupervised
   release asto Violation Numbers 1and 2 assetforth in the Petition.TheDefendantand the
   GovernmentwereaffordedtheopportunitytofileobjectionstotheReportandRecommendation,
   howevernonewerefiled.TheCourthasconducted adenovo review oftheentire file and after
   carefulconsideration,theCoul'taffirm sandadoptstheReportandRecom mendation.
   A ccordingly,itishereby:
          ORDERED AND ADJUDGED thattheReportandRecommendationEDE:257)of
   U nited States M agistrate Judge Shaniek M .M aynard,is hereby A FFIRM ED and A D O PTED in
   itsentirety.
          TheDefendantisadjudgedguiltytoViolationNumber1and2assetforth inthePetition,
   charging him with Violation ofStandard Conditions,asproffered on therecord duringthe
   hearing by the G overnm ent.
Case 2:12-cr-14065-JEM Document 258 Entered on FLSD Docket 08/04/2021 Page 2 of 2



          Sentencing in thismatterwillbe seton Tuesdav.Auzust 17.2021 at11:30 a-m .atthe
   United StatesCoudhouse,Courtroom 4074,101South U.S.Highway One,FortPierce,Florida.

         D O N E AN D O R D ER ED in Cham bersatM iam i,Florida,this   1dayofAugust,2021.'

                                            Jo sE E .M
                                                             .

                                                          'rlx Ez
                                                                 ç
                                            UNITED S      TES DISTRIC JUDGE


   CC:
   Hon.M agistrate Shaniek M aynard
   A11CounselofRecord
   U .S.Probation Office
